Citation Nr: 0620399	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-24 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to additional compensation for a dependent spouse 
for the period from September 23, 1993 to January 13, 1997.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to August 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

Review of the claims folder reveals that in his July 2003 
notice of disagreement, the veteran also asserts additional 
compensation for his dependent son, P.S.  However, an October 
2003 letter from the RO shows that the veteran has already 
been receiving additional compensation payments for both of 
his dependent children, P.S. and J.S., under 38 C.F.R. 
§ 3.4(b)(2).  Therefore, this issue is moot and is not 
currently before the Board.


FINDINGS OF FACT

1.  The RO denied additional compensation for a dependent 
spouse in a February 1995 decision; it notified the veteran 
of the denial but he did not initiate an appeal.

2.  Evidence received since the February 1995 decision is 
new, relevant, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran married for the first time in January 1969 in 
the State of Georgia; this marriage ended by way of a divorce 
decree in April 1978.  

4.  The veteran remarried for the second time in July 1980 in 
the State of Georgia; there is no evidence that the veteran 
obtained a valid legal divorce for this marriage.  

5.  The veteran was remarried for a third time in April 1989 
to a different spouse in the State of Virginia; this marriage 
ended in divorce in January 1997.   

6.  The veteran's third marriage in Virginia was not valid 
for purposes of his claim for additional compensation for a 
dependent spouse.



CONCLUSIONS OF LAW

1. The decision of February 1995 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2005).

2.  New and material evidence has been received since the 
February 1995 decision to reopen a claim for additional 
compensation for a dependent spouse.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).      

3.  Entitlement to additional compensation for a dependent 
spouse for the period from September 23, 1993 to January 13, 
1997 is not established.  38 U.S.C.A.  §§ 1115, 5107 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.4(b)(2), 3.50(b), 3.204, 3.206, 
3.401 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the additional compensation claim for a 
dependent spouse, the RO denied the veteran's initial 
additional compensation claim in a February 1995 decision.  
It gave the veteran notice of this denial, but he did not 
initiate an appeal.  Therefore, that RO rating decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2005).

The Board notes that although the RO has adjudicated the 
issue of additional compensation for a dependent spouse on 
the merits in the June 2003 decision, the Board has 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim of additional 
compensation for a dependent spouse before proceeding to the 
merits on appeal.

The veteran's claim to reopen for additional compensation for 
a dependent spouse was received in April 2003.  A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the veteran's additional compensation for a 
dependent spouse claim in February 1995 because it found that 
the veteran did not fill out the VA Form 21-686(c), 
Declaration of Status of Dependents, or provide the necessary 
information to adjudicate the apportionment claim per 
38 C.F.R. § 3.204 and § 3.401(b).  Evidence of record at the 
time of the February 1995 decision consisted of SMRs, birth 
certificates, marriage certificates, a divorce decree, a 
settlement agreement, VA inpatient and outpatient treatment 
records, several VA examinations, and personal statements 
from the veteran.  

In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the February 1995 decision.  Specifically, in his July 
2004 substantive appeal, the veteran raised the issue that he 
was "mentally incapacitated" in February 1995 when the VA 
Form 21-686(c), Declaration of Status of Dependents, was sent 
to him.  As a result, he indicated he was not able to submit 
information on dependents.  Accordingly, construing his 
statement in a liberal fashion, the evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  As new and material evidence has been 
received, the claim is reopened.  38 U.S.C.A. § 5108.    

As discussed above, the Board has reopened the claim of 
additional compensation for a dependent spouse.  Initially, 
the Board observes that the RO has previously addressed the 
claim on the merits in the June 2004 statement of the case 
(SOC), so that the Board may also do so without prejudice to 
the appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

With regard to additional compensation for a dependent 
spouse, when a veteran is entitled to compensation based on 
disability rated as at least 30 percent disabling, an 
additional amount of compensation may be payable to a spouse 
of the veteran.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 
3.4(b)(2) (2005).  

An award of additional compensation for a dependent spouse is 
effective as of the latest of the following: (1) the date of 
claim, meaning (a) the date of the marriage, if evidence of 
the event is received within one year of the event, or (b) 
the date notice is received of the dependent's existence, if 
evidence is received within one year of VA's request; (2) the 
date dependency arises; (3) the effective date of the 
qualifying disability, if evidence of dependency is received 
within one year of notification of the rating action; or (4) 
the date of commencement of the veteran's award.  
38 C.F.R. § 3.401(b).

A spouse is a person of the opposite sex who is a wife or 
husband pursuant to a valid marriage.  38 U.S.C.A. § 101(31); 
38 C.F.R. §§ 3.1(j), 3.50(a).  A marriage is valid under the 
law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued. 38 C.F.R. §§ 3.1(j), 
3.50(b).

The validity of a divorce decree, regular on its face, will 
be questioned by VA only when such validity is put in issue 
by a party thereto or a person whose interest in a claim for 
VA benefits would be affected thereby.  38 C.F.R. § 3.206.  
Where the issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting the validity of divorce.  38 C.F.R. § 
3.206(a).  

Where there is an issue as to the validity of a marriage to 
the veteran following a divorce, the matter of recognition of 
the divorce by VA will be determined according to the laws of 
the jurisdiction specified in 38 C.F.R. § 3.1(j). 
38 C.F.R. §3.206(b).

With regard to evidence of proof of marriage or divorce, 38 
C.F.R. § 3.204(a)(1) provides that, unless there is a 
question as to validity of the marriage or divorce, VA will 
accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the written statement 
of a claimant as proof of marriage or dissolution of a 
marriage, provided that the statement contains: the date 
(month and year) and place of the event; and the full name 
and relationship of the other person to the claimant.  

With respect to the question of validity of a marriage or 
divorce, 38 C.F.R.  § 3.204(a)(2) provides that VA shall 
require the types of evidence indicated in 38 C.F.R. §§ 3.205 
through 3.211, including proof of marriage or a divorce 
decree, where: the claimant does not reside within a state; 
the claimant's statement on its face raises a question of its 
validity; the claimant's statement conflicts with other 
evidence of record; or, there is a reasonable indication, in 
the claimant's statement or otherwise, of fraud or 
misrepresentation of the relationship in question.

The veteran contends that he has been married 3 times, 
specifically to O.N. (from January 1969 to April 1978), to 
M.N. (from July 1980 to an unspecified date), and to I.M. 
(from April 1989 to January 1997).  Marriage certificates and 
divorce decrees for all three spouses are all present in the 
claims folder, with the exception of the significant absence 
of a divorce decree from his second marriage to M.N.  

The veteran asserts that he is entitled to additional 
compensation for a dependent spouse (specifically his third 
wife I.M.), for the time period from September 23, 1993 to 
January 13, 1997 (his final divorce).  During this time 
period, the veteran contends he was legally married for the 
third time, to I.M.  In a September 1993 rating decision, the 
veteran was awarded a 30 percent rating for post-traumatic 
stress disorder (PTSD), effective from September 23, 1993.  

In March 1994, the veteran submitted a marriage certificate 
documenting his marriage for the third time, to I.M., in 
March 1989.  He also submitted social security cards and 
birth certificates for his 2 children.  However, he did not 
submit a divorce decree legally establishing a divorce from 
his second wife, M.N.  The Board notes that he only submitted 
evidence of a settlement agreement with M.N. dated April 
1987.  A settlement agreement is insufficient evidence of a 
legal divorce.  Simply stated, it is possible for the to have 
a settlement agreement with M.N. without a divorce from M.N.  
Consequently, the importance of a divorce degree in this case 
becomes clear.    

Subsequently, in November 1994, and again in the February 
1995, in order to clarify the discrepancy in the veteran's 
marital history, the RO notified the veteran at his address 
of record that he was required to submit a VA Form 21-686(c), 
Declaration of Status of Dependents.  The RO allowed a year 
for the veteran to respond with this information.  Neither 
letter was returned as undeliverable, nor is there any other 
indication of nonreceipt, yet the claims folder does not 
contain a timely response of record from the veteran, let 
alone any response, providing significant evidence against 
his claim.  See 38 C.F.R. § 3.401(b)(3).    

When there is a question as to the validity of a veteran's 
marriage or divorce, 38 C.F.R. § 3.204(a)(2) provides that VA 
shall require the types of evidence indicated in 38 C.F.R. §§ 
3.205 through 3.211, to include proof of marriage or a 
divorce decree.  The veteran has not submitted a divorce 
decree legally terminating his second marriage to M.N., 
making it unclear whether a legal divorce to M.N. ever took 
place.  This is turn sheds significant doubt upon the 
validity of his third marriage to I.M., the spouse upon whom 
his claim for additional compensation is based, for VA 
purposes.  

The Board emphasizes that when there is an issue as to the 
validity of a veteran's marriage following a divorce, the 
matter of recognition of the divorce by VA will be determined 
according to the laws of the jurisdiction specified in 38 
C.F.R.  § 3.1(j).  38 C.F.R. § 3.206(b).  

In this respect, in March 1994 the veteran submitted a 
certificate of marriage for his third wife I.M. from the 
Circuit Court of Alexandria in Virginia.  However, as stated 
above, there is no evidence that he was actually divorced 
from his second wife at the time of this third marriage.  In 
Virginia, a marriage entered into prior to dissolution of 
another marriage is prohibited.  See VA. CODE ANN. § 20-45.2.  
Similarly, in Georgia, in order to contract to a marriage, 
one must have no living spouse of a previously undissolved 
marriage.  See GA. CODE ANN. § 19-3-5.  Therefore, the 
veteran's third marriage to I.M. for which he wishes to 
receive additional compensation for does not appear valid 
under either the laws of Georgia or Virginia.  C.F.R. §§ 
3.1(j), 3.50(b). 

The Board now turns to the veteran's argument that he was 
"too ill to comprehend" the November 1994 and February 1995 
notice letters instructing that he must provide a timely 
Declaration of Status of Dependents to be eligible to receive 
additional compensation for a dependent.  In essence, the 
veteran argues that he was incompetent and should not be 
responsible for any failure to properly advise VA of the 
status of his dependents. The Board observes that VA hospital 
records do confirm inpatient treatment resulting from the 
veteran's psychiatric condition in January to March of 1994, 
June to August of 1994, October to November of 1994, and 
October 1995 to January 1996. 

Notwithstanding his verified inpatient treatment for his 
psychiatric condition, the veteran's argument is unpersuasive 
in several respects.  

First, other correspondence initiated by the veteran from 
September 23, 1993 to January 13, 1997 has been associated 
with the claims folder.  For example, in August 1994, the 
veteran was able to submit a claim for hair loss and seizures 
due to his PTSD.  In a December 1994 statement, the veteran 
notified the VA of his new address in Georgia so that he may 
receive correspondence, and he also had the presence of mind 
to notify the RO that he was separated from his third wife 
and living apart.  In January 1995, he stated that he 
disagreed with the 30 percent rating assigned for PTSD, 
providing further evidence that he was able to read and 
respond to correspondence from the RO during that time 
period.  Finally, in February 1995, the veteran filed a VA 
Form 9 with regard to other issues.  In sum, the veteran was 
able to actively pursue other appeals during the time period 
when he states he was "incapacitated", providing clear 
evidence against his claim.  

Second, with regard to competency, the Board acknowledges 
that the veteran was found incompetent to handle disbursement 
of VA funds from September 1997 to January 2003.   However, 
the record shows no medical finding of incompetency prior to 
September 1997.  Consequently, there is no medical reason to 
suggest that the veteran was incapable of understanding his 
responsibility to provide adequate dependency information 
from September 23, 1993 to January 13, 1997.     
 
Third, the Board cannot find, and the veteran does not cite, 
any provision in VA law and regulation that allows for 
considering mental capacity in the requirement for reporting 
a change of dependency information for purposes of 
determining an award of additional benefits for dependents.

In light of the foregoing, the veteran has not submitted 
adequate evidence showing entitlement to additional 
compensation for a dependent spouse.  Specifically, the 
veteran has not provided the VA with the requested 
Declaration of Status of Dependents or a final divorce decree 
for his second marriage with M.H., despite being informed by 
the RO in the June 2004 SOC and in prior notice letters that 
such evidence was required.  Consequently, it cannot be 
concluded that I.M. is the veteran's "spouse" as defined 
under the applicable laws and regulations.  38 C.F.R. §§ 
3.1(j), 3.50(a).  Where a claim is absent of legal merit or 
there is a lack of entitlement under the law, the claim must 
be terminated.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

With regard to the duty to notify and the duty to assist, as 
amended by the Veterans Claims Assistance Act (VCAA), 
38 U.S.C. § 5103(a) requires that VA inform the claimant of 
the information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
obtain; and (3) that the claimant is expected to provide.  
38 U.S.C. § 5103(a).  In addition, 38 C.F.R. § 3.159(b)(1) 
(2005) imposes a fourth requirement that VA "request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  See Pelegrini 
v. Principi, 18 Vet.App. 112, 121 (2004).  The RO provided 
the veteran with all required notice with respect to the 
veteran's claim in the January 2005 VCAA letter.   

In any event, the Board finds that the notice and assistance 
provisions of the VCAA are not applicable, as the claim 
involves the purely legal question of entitlement to benefits 
under VA law and regulations.  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Manning v. Principi, 16 Vet. App. 534 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002).  
Therefore, compliance with the VCAA is not for consideration.  


ORDER

Entitlement to additional compensation for a dependent spouse 
for the period from September 23, 1993 to January 13, 1997 is 
denied.    


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


